DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed August 26, 2022 have been entered. Claims 5, 8-22, and 24-25 are withdrawn from consideration. Accordingly, claims 1-4, 6-7, 23, and 26 are currently pending. 

Claim Objections

The previously indicated claim objections are overcome by virtue of the amendments on August 26, 2022. Therefore, the claims filed on August 26, 2022, are hereby accepted.

Claim Rejections - 35 USC § 112

The previously indicated claim objections are overcome by virtue of the amendments on August 26, 2022. Therefore, the claims filed on August 26, 2022, are hereby accepted.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    806
    1282
    media_image1.png
    Greyscale
Claim 1-3, 6-7, 23, and 26 is/are rejected under 35 U.S.C. 102 as being anticipated by Edwards (US 2015/000334), hereinafter Edwards.

In re Claim 1, Edwards discloses a method for storing liquefied gas ([0001])
in at least one insulated container (1, la-ic)(See Annotated Figure 3: 10) 
while withdrawing evaporated gas from one or more of the at least one container (See Annotated Figure 3; [0049]), 
said method comprising: 
supplying at least a part of the evaporated to a recondenser (11) (See Annotated Figure 3: 202 to recondenser 64; See also [0037] with [0046]) and 
withdrawing liquefied gas from one or more of the at least one container (See Annotated Figure 3) and
 at least in part to the recondenser for recondensing the evaporated gas supplied to the recondenser (See Annotated Figure 3; see also [0037] and [0049]: LNG passed to recondenser 64) and 
obtaining a recondensed evaporated gas (See annotated Figure 3) at a recondenser outlet (Figure 3: 80),
wherein before supplying the liquefied gas to the recondenser, the liquefied gas is subcooled by passage through a refrigeration unit (8, 9) (Figure 3: 62; [0048] and [0049]: LNG is subcooled in 62 then sent to 64), and 
at least a part of the subcooled liquefied gas is supplied to the recondenser (See Annotated Figure 3), and 
wherein at least a part of the recondensed gas obtained at the recondenser outlet is reintroduced into one or more of the at least one container ([0050]), and
wherein the subcooled liquefied gas supplied to the recondenser from the refrigeration unit (8,9) ([0048]: LNG is subcooled; see Annotated Figure 3) is directly contacted with the evaporated gas in the recondenser ([0018]: natural gas vapor can be directly cooled by its coolant, i.e., subcooled LNG; [0049]-[0050]: subcooled LNG is in direct contact with natural gas vapour, i.e., evaporated gas). 
In re Claim 2, Edwards discloses wherein the evaporated gas withdrawn from the container is boiled-off gas generated in the container ([0049]: natural gas vapour is BOG).  
In re Claim 3, Edwards discloses wherein the liquefied gas is liquefied natural gas ([0001]).
In re Claim 6, Edwards discloses wherein the recondensed gas reintroduced into the respective container is fed into a liquid space of the container (see at least [0043]-[0045]; See Annotated Figure 3: recondensed gas returned to container liquid space).  
In re Claim 7, Edwards discloses wherein the condensed gas is fed into the container from the top and/or from a side of the container (See Figure 2: 16; [0016]: spray header at the top of the container).  
In re Claim 23, Edwards discloses wherein the recondensed gas reintroduced into the respective container is fed into an ullage space and a liquid space of the container (see at least [0043]-[0045]; See Figure 2: 16).  
In re Claim 26, Edwards discloses wherein the recondensed gas reintroduced into the respective container is fed into an ullage space of the container (see at least [0043]-[0045] and Annotated Figure 3: recondensed gas returned to container liquid space).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2015/000334), hereinafter Edwards, in view of Engdahl (US 6470706), hereinafter, Engdahl.

In re Claim 4, Edwards does not explicitly disclose wherein another part of the evaporated gas is supplied to a consumer.
On the other hand, Engdahl, directed to storage and distribution of liquified natural gas (Engdahl Col 1:13-18), discloses wherein another part of the evaporated gas is supplied to a consumer (Engdahl 34; Col 3: 41-51: evaporated gas sent consumer via distribution pipeline).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Engdahl and to have modified Edwards by directing part of the evaporated gas as a stream that supplied to a consumer, in order to control high pressure conditions in the vessel and prevent BOG waste to the atmosphere (See Engdahl [Col 3: 42-51] and Edwards [0005]), without yielding unpredictable results.
Response to Arguments

The Remarks of August 26, 2022,  have been fully considered but are not persuasive for the reasons below.  The rejection of claims 1-3, 6-7, 23, and 26 under 35 U.S.C. 102 as being anticipated by Edwards and claim 4 under 35 U.S.C. § 103 as unpatentable over Edwards in view of Engdahl is maintained.
On page 7-8 of the remarks, Applicant argues 
that the Examiner has not shown that claims 1-3, 6-7, and 23 are anticipated by Edwards because Edwards provides no suggestion of directly contacting subcooled liquefied gas with evaporated gas
that Edwards does not teach reintroducing recondensed gas into the ullage or liquid space of Edwards container 10.
That argue that the container(s) of Edwards fail to disclose having a ullage space (i.e. the amount by which a container falls short of being full).
  that one of ordinary skill in the art would not recognize from the teaching of Edwards as modified Engdahl the features of Claim 4 (or at least suggests) because Edwards fails to disclose Applicant’s claimed invention.
Contrary to Applicant’s assertion 
that Edwards has no suggestion of direct contact of the subcooled liquefied gas with evaporated gas, Edwards does in fact indicate that natural gas vapor, i.e., evaporated gas is subcooled by recondensed gas ([0018] and ([0049]-[0050]). Edwards describes element 64 which is also arranged to receive natural gas vapor (i.e., evaporated gas) that may originate from item 10 or from another vessel  and is cooled by subcooled LNG ([0049]-[0050]). Edwards states that the objective is to reduce the necessity of direct cooling of BOG which is different from this being absent from the teaching of Edwards.  Further, Specifically, by adding direct cooling it would only increase or maintain the energy requirements of Edwards.  Edwards teaches that the subcooled LNG is a coolant that condenses the natural gas vapor [0018].  
One of ordinary skill in the art would reasonably expect that method of storing liquefied gas of Edwards, which incorporated direct contact subcooling of liquefied gas with evaporated gas, could be increased and optimized by having part of the evaporated gas is supplied to a consumer of via the pipeline of Engdahl.  Applicant’s assertion that Edwards in view Engdahl fails to overcome this rejection.
the claim(s) 23 and 26 pertain to a function of the system, and wherein the system would necessarily have a “ullage space” whenever it isn’t full, or whenever it is being filled from an empty condition. In other words, at some point during operation, one of ordinary skill in the art may reasonably assume that there will be periods where the tank(s) aren’t “full” and therefore have a ullage that serve to allow more fluid into the tank. Assuming arguendo, is the applicant implying that the tanks are always 100% full?
Edwards already anticipates a method of storing liquefied gas as claimed, and applicant does not appear to dispute Engdahl teaching the limitations of claim 4. Moreover, it should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Engdahl is merely being relied upon to supplement the subject matter of the already disclosed method of storing liquified gas of Edwards. The additional features discussed in Engdahl are immaterial to the subject matter of the claims as written. The prima facie case is established on the basis of the claimed invention, regardless of what additional teachings exist in the prior art.

Because Edwards anticipates to direct contact subcooled liquified gas with evaporated gas and Engdahl addresses the deficiencies of Edwards, the rejection of claims 1-4, 6-7, 23, and 26 is maintained. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763